The following is an examiner’s statement of reasons for allowance: 
Applicants amendments to the claims overcome the rejections under 112(b) and the 103 rejection is withdrawn as the prior art shows that the production level of desaturated fatty acids in recombinant hosts expressing heterologous desaturases varies widely among different desaturases and/or different recombinant hosts with some desaturases producing no or very low yields in some recombinant host cells while the specification and the declaration of Dr. Glenn establish that expression of the fatty acyl desaturases of SEQ ID NOS:1, 2, 32, 34, and 36-38 in Yarrowia lipolytica all produce substantial levels of these precursors.  In view of the variability in yield of desaturated fatty acids a skilled artisan would not have had a reasonable expectation of producing a useful amount of the insect pheromones by the claimed methods from the combined disclosures of Fleckstein et al., Zhu et al., Ding, Rosenfield et al., and Heath et al.  Furthermore, while US Patent 10,308,962 clearly teaches the production of desaturated fatty acids in Yarrowia lipolytica expressing a heterologous fatty acyl desaturase of SEQ ID NO:1 (Example 7) and also discloses the further .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652